Citation Nr: 0635094	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-39 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA pension benefits.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

In his November 2004 substantive appeal, the appellant 
requested a hearing before a member of the Board at the local 
VA office.  In a letter dated in October 2005, the appellant 
was informed of a videoconference hearing scheduled in 
December 2005.  He failed to appear at that hearing.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U. 
S. Armed Forces during World War Two.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act


The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in 
the instant case.  The only issue before the Board is whether 
the appellant had qualifying service to establish eligibility 
for the benefits sought.  The record includes service 
department certification of the veteran's service.  Because 
qualifying service and how it may be established are outlined 
in statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
As it is the law, and not the facts, that are dispositive of 
the appeal, the duties to notify and assist imposed by the 
VCAA are not applicable in this case.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  The Court of Appeals of 
Veterans Claims (Court) has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).

Nonetheless, letters from the RO, dated in August and 
September 2004, notified the appellant of what type of 
service was qualifying service for the pension benefit he 
sought, and why his claimed service was not qualifying.  The 
October 2004 statement of the case (SOC) explained the basis 
for the denial of his claim, and outlined the evidence and 
governing regulation.  As the appellant has corresponded with 
VA regarding the letter of August 2004 as to the nature of 
his claimed service, and since issuance of the October 2004 
statement of the case, he is aware of the lack of qualifying 
service.  He is fully aware of what is needed to establish 
entitlement to the benefit he seeks, and has had ample 
opportunity to respond/supplement the record.  He has not 
submitted any evidence or argument suggesting that 
recertification of his service is indicated.


Non-service connected pension benefits

In August 2004, VA received a claim from the appellant for 
non-service connected pension benefits.  He indicated that he 
served with the USAFFE with an EAD of November 2, 1941 and an 
honorable discharge dated July 18, 1945.  

The appellant is not a veteran for the purposes of 
eligibility to non-service connection pension benefits under 
Chapter 15 of Title 38 of the United States Code.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander
in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by Title 38, 
Chapter 15 of the U.S. Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. §§ 3.40, 3.41 (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2006).

In August 2004, the RO denied the veteran's claim on the 
basis that his claimed service with the USAFFE did not 
satisfy eligibility requirements for non-service connected 
pension.

In September 2004, the appellant submitted the following 
evidence: a document titled "Individual Reservist's Data 
Sheet" indicating service in the Philippine Army with an 
authorization of USAFE and an effective date of 1940, a claim 
stub of an individual reservist's data sheet from 1975, an 
untitled paper indicating that the appellant entered into 
service in the Philippine Army in 1939 for training, and an 
October 1997 letter from the Philippine Veterans Bank.  None 
of these documents meet the requirement for evidence of 
service and none of the documents show service rendering the 
appellant eligible for non-service connected pension 
benefits.  In a letter accompanying that evidence, he 
indicated that he did not agree with the RO's determination 
that service with the Philippine Army did not qualify for the 
benefit he sought.  In a letter received in November 2004, 
the appellant again disagreed with the law that service in 
the USAFE, recognized guerilla, and new Philippine Scouts did 
not meet eligibility requirements as a veteran.

Thus the appellant does not claim service that would qualify 
for non-service connected pension benefits, but rather 
disagrees with the law establishing eligibility requirements.  

In April 2005, the RO received a response from the National 
Personnel Records Center (NPRC) to a request to verify the 
appellant's service.  This response indicated that a prior 
negative report had been generated in July 1987.  A copy of 
the prior report was included in that response.  This report 
states that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.  
This certification/verification is binding on VA such that VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

The Board notes that the RO's request for service 
verification and the NPRC response both considered the 
various spellings of the appellant's last name.  See April 
2005 Request For Information # 5 & #8.  However, the spelling 
indicated on the RO request and the NPRC response is 
identical to the spelling on all of the documents that the 
appellant has submitted as evidence of his service.  
Therefore, the Board finds no error in the determination by 
the NPRC that the veteran had no service.

Furthermore, regardless of any name spelling changes, even 
had the NPRC determined that the veteran had the service he 
claimed, such service would not have met eligibility 
requirements for entitlement to non-service connected pension 
benefits pursuant to Title 38, Chapter 15 of the United State 
Code.  Therefore, because the outcome of this case would be 
unaffected, it is unnecessary to remand this case for another 
service department certification of service.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

In cases such as these, where the law is dispositive, the 
claim must be denied because of the lack of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Entitlement to basic eligibility for VA non-service connected 
pension benefits is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


